Citation Nr: 1230920	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  10-17 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits.


ATTORNEY FOR THE BOARD

L. Durham, Counsel












INTRODUCTION

The appellant's claimed service has not been verified. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Education Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the appellant's claim for educational assistance benefits.  This issue was remanded by the Board for further development in June 2011. 


FINDINGS OF FACT

1.  The claims file contains no objective evidence reflecting that the appellant is a child of a Veteran.

2. The claims file contains no official notice from a service department reflecting that the appellant served on active military duty.

3.  The claims file contains no official notice from a service department reflecting that the appellant is a member of the Selected Reserve or National Guard.

4.  The claims file contains no official notice from a service department reflecting that the appellant is a member of the Ready Reserve that was activated under certain contingency operations on or after September 11, 2001. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code, as a child of the Veteran, have not been met.  38 U.S.C.A. §§3501, 3512, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2011).

2.  The criteria for entitlement to educational assistance under the Montgomery GI Bill (MGIB), pursuant to Chapter 30, Title 38, United States Code, have not been met.  38 U.S.C.A. § 3011 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.7042, 21.7044 (2011).

3.  The criteria for entitlement to educational assistance under the Montgomery GI Bill - Selected Reserve (MGIB-SR), pursuant to Chapter 1606, Title 10, United States Code, have not been met.  10 U.S.C.A. §§ 16132, 16133 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.7520, 21.7540, 21.7550 (2011). 

4.  The criteria for entitlement to educational assistance under the Reserve Educational Assistance Program (REAP), pursuant to Chapter 1607, Title 10, United States Code, have not been met.  10 U.S.C.A. §§ 16161-16165 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.7520, 21.7540, 21.7550 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), with implementing regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a) (2011), describes VA's duty to notify and assist claimants in substantiating claims for VA benefits.  

In a case such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA does not apply where there is extensive factual development in a case, reflected both in the record on appeal and the Board's decision, which indicates no reasonable possibility that any further assistance would aid the claimant in substantiating his claim).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

As will be discussed in further detail below, the Veteran's claim is being denied solely because of a lack of entitlement under the law.  Accordingly, the Board has decided the appeal on the current record without any further consideration of the VCAA.  

II. Analysis

In March 2009, the appellant filed an application for educational benefits on VA Form 22-1990; however, he failed to specifically identify under which VA education program he sought benefits.  The RO, therefore, considered his application under all applicable programs, i.e., MGIB, MGIB-SR, and REAP.  The Board notes that these programs are authorized under Chapter 30 of Title 38 and Chapters 1606 and 1607 of Title 10 of the United States Code.  By letter dated April 9, 2009, the RO notified the appellant that his claim for educational benefits could not be approved because the evidence failed to establish that he served on active military duty for eligibility for MGIB benefits or that a service department has provided official notice that he is currently a member of the Selected Reserve or National Guard or qualifies for benefits under the REAP.  The appellant filed a notice of disagreement (NOD) in October 2009, but gave no argument against the RO's denial. 

After issuance of a statement of the case (SOC) in April 2009, the appellant filed a VA Form 9 to perfect his appeal.  On this form, in box 4 indicating "I AM THE:", the appellant checked the boxes for both "VETERAN" and "VETERAN'S CHILD."  In addition, the appellant filled out both boxes 1 and 7 and the only difference is the inclusion of "Sr." at the end of the name placed in box 7.  Furthermore, in box 10, the appellant commented "For my father and my service I'm in the need of attorney of my appeal I wanted to paid law school to become a office of the court California.  I'm in prison my father is dead." 

In the June 2011 remand, the Board found the manner in which the appellant completed the VA Form 9 to raise the question of whether the appellant is the Veteran in this case or rather he is a child of a Veteran and is DEA benefits under Chapter 35 of Title 38 of the United States Code.  Consequently, the Board remanded the issue to obtain further clarification from the appellant.  The Veteran did not respond to the July 7, 2011, letter requesting clarification on these matters. 

Basic eligibility for Chapter 35 benefits is established in one of several ways, including: (1) being the child of a Veteran who died of a service-connected disability; (2) being the child of a Veteran who died while having a disability evaluated as total and permanent in nature resulting from a service-connected disability; and (3) being the child of a Veteran who has a total and permanent disability rating resulting from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) (West 2002); 38 C.F.R. § 21.3021 (2011).

In this case, as the Veteran has failed to submit evidence showing that he is a child of a Veteran, and he did not respond to VA's request for clarification regarding his claim or VA's request for proof of paternity showing that he is a child of a Veteran, the evidence of record does not reflect that the appellant is legally entitled to educational benefits as the child of a Veteran, and his claim must be denied with regard to Chapter 35 benefits.

With regard to MGIB educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code, this program provides assistance in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001.  The program is available to individuals who meet certain criteria of basic eligibility, including active duty during certain prescribed dates or meeting certain other criteria for basic eligibility for educational assistance.  38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7040, 21.7042 (2011). 

A threshold requirement for Chapter 30 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 30 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and in the case of an individual whose obligated period of active duty is three years or more, serve at least three continuous years of active duty.  See 38 U.S.C.A. § 3011(a) (1) (A) (i); 38 C.F.R. § 21.7042(a) (1)- (2) (2011).  Additionally, an individual may establish eligibility for basic educational assistance based on a combination of service on active duty and service in the Selected Reserve if an individual first become a member of the Armed Forces or first entered active duty as a member of the Armed Forces after June 30, 1985, and completed the requirements of a high school diploma and successfully completed 12 semester hours in a program of education leading to a standard college degree.  38 C.F.R. § 21.7042(b)(1)-(2) (2011). 

Further, VA will provide educational assistance for a former Vietnam Era GI Bill (Chapter 34) participant under the Montgomery GI Bill, if the Veteran completes certain academic requirements; entered active duty before January 1, 1977; had remaining Chapter 34 entitlement as of December 31, 1989; served on active duty at any time between October 19, 1984, and July 1, 1985; served three years of continuous active duty from July 1, 1985, forward (unless discharged early due to medical conditions, hardship, or for the convenience of the government); and received an honorable discharge.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. § 21.7044 (2011).  Also, for individuals with remaining Chapter 34 eligibility, effective December 27, 2001, an individual must not have served on active duty on October 19, 1984; must reenlist or reenter on a period of active duty after October 19, 1984 and serve at least three years of continuous active duty after June 30, 1985 or less than three years if honorably discharged or released from active duty for one of several enumerated reasons.  38 C.F.R. § 21.7044(a)(7)  (2011).

In this case, the Veteran failed to submit evidence showing that he served in the military, and he did not respond to VA's request for clarification regarding his service.  In April 2009, the Department of Defense (DoD) determined that the appellant was ineligible for MGIB educational benefits under Chapter 30.  See April 2009, DoD record indicating disallowance of Chapters 30 education awards.  The claims file contains no objective evidence indicating that the Veteran served in the military.  VA is bound by the determination of DoD in this matter.  Accordingly, the Veteran's claim for MGIB educational assistance benefits must be denied.
With regard to MGIB-SR educational assistance benefits under Chapter 1606 of Title 10 of the United States Code, this program is an educational assistance program for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, as well as the Army and Air National Guard.  Educational benefits are available to a member of the Selected Reserve under Chapter 1606 when he or she enlists, reenlists, or extends an enlistment as a reservist so that the total period of obligated service is at least 6 years from the date of such enlistment, reenlistment, or extension.  38 C.F.R. § 21.7540 (2011). 
The Reserve components decide who is eligible for the program and VA makes the payments for the program.  VA regulations provide that a determination of an individual's eligibility for MGIB-SR benefits is to be made by the Armed Forces.  38 C.F.R. § 21.7540(a) (2011). 

With regard to REAP educational assistance benefits under Chapter 1607 of Title 10 of the United States Code, this program provides educational assistance for members of the reserve components called or ordered to active service in response to a war or national emergency declared by the President or the Congress, in recognition of the sacrifices that those members make in answering the call to duty.  10 U.S.C.A. § 16161 (2011).  Eligibility for REAP educational benefits is determined by the DoD and VA pays the benefits from funds contributed by DoD to each member entitled to educational assistance.  10 U.S.C.A. §§ 16162 [under certain circumstances eligibility for benefits of Veterans of the United State Coast Guard is determined by the Department of Homeland Security rather than by the DoD].  VA has no authority to determine eligibility for REAP educational benefits.  Cf. 38 C.F.R. § 21. 7540(a) (2011). 

In April 2009, the DoD determined that the appellant was ineligible for MGIB-SR and REAP educational benefits under Chapters 1606 and 1607 of Title 10 respectively.  See April 2009, DoD records indicating disallowances of Chapter 1606 and 1607 education awards.  Since the DoD has not certified that the Veteran is eligible for educational assistance benefits, the appellant cannot be awarded MGIB -SR or REAP benefits pursuant to Chapter 1606 or 1607 of Title 10 by the VA as a matter of law.  Indeed, VA is bound by the determinations of DoD in this matter and cannot award education benefits under these programs in the first instance.  Accordingly, the Veteran's claims for MGIB-SR and REAP educational assistance benefits must be denied.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United States Court of Appeals for Veterans Claims (Court) held that where the law and not the evidence is dispositive, the claim should be denied due to the lack of entitlement under the law.  For the reasons discussed above, the appellant is not legally entitled to educational benefits and his claim must be denied.


ORDER

Entitlement to educational assistance benefits is denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


